DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Double Patenting rejection is maintained. Applicant argues that the claimed inventions of US Patent 11,239,594 and 11,228,127 do not recite the claimed contact resistance test. Upon further review, the Double Patenting rejection over ‘127 is withdrawn. However, the rejection is maintained with respect to ‘594 because the claimed contact resistance property appears to be an inherent characteristic of the claimed invention of ‘594 (see col. 9, lines 41-54).
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. The process described in Sawada is substantially similar to the process used to make the claimed product. Applicant has failed to identify any distinctions in the process which would lead to a difference in the resulting product. Applicant states “it is unclear how the Examiner considers the process of Sawada”. However, the prior art rejection clearly sets forth the steps in Sawada and how they are analogous to the present invention.
The allegedly different distinction in the claims of the first layer containing Zn, Cu and Sn and a second layer containing Sn are merely the naturally expected result of heat treatment, accordingly the present specification. For example, the first raw material layer of Sn which is deposited forms both the claimed ‘first layer’ and the claimed ‘second layer’ after the heat treatment (see Spec., ¶ 126). The second raw material layer of Ni forms part of the claimed ‘first layer’ after the heat treatment (Spec., ¶ 130) and the third raw material layer of Cu forms the claimed ‘first layer’ after the heat treatment as well (Spec., ¶ 134). Therefore, one of ordinary skill in the art would understand the present specification to state that layers of Sn, Ni and Cu, deposited in that order, would result in the claimed first and second layers after heat treatment. The claimed heat treatment is one that is carried out above the melting point of Sn (Spec., ¶ 139) at a temperature from 232-500°C for 1 second to 5 minutes (Spec., ¶140). The specification further states this heat treatment is required to obtain the claimed oxide layer (Spec., ¶ 144).
Sawada suggests depositing the same layers and teaches performing the same heat treatment, as discussed in the previous Office Action at ¶ 10. Applicant has presented no evidence to rebut the presumption that because Sawada teaches a substantially identical process, a substantially identical product having substantially identical properties and structure would also be produced. The discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new to the discoverer. See MPEP 2112 I. Therefore, that Sawada does not expressly recognize its alloy layer can be characterized as two layers as disclosed in the present specification is not sufficient evidence to rebut the presumption. Accordingly, the rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,239,594. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent ‘594 is directed to an electrical contact material comprising a base material, an undercoat of Ni, a first layer of Ni, Zn, Cu and Sn, a second layer of Sn and an oxide layer of oxides of Zn, Cu and Sn. Claim 2 of ‘594 recites a composition of the first layer which overlaps the ranges in the present claims. Claim 3 of ‘594 states the first layer has a thickness of 0.1-5 µm. Claim 4 of ‘594 states the second layer has a thickness of 0.1-.55 µm. Claim 5 of ‘594 states the oxide layer has a thickness of 0.01-5.0 µm. These ranges overlap with the claimed ranges. Claims 6-9 of ‘594 are directed to terminal fitting, connector, and wire harness made of the contact material.
While the claims of ‘594 do not recite the largest contact resistance after reciprocation with a spherical indenter, the structure of the electrical contact material in ‘594 is substantially similar to that claimed, and one of ordinary skill in the art would expect the claimed product of ‘594 to have the same properties as those claimed. Furthermore, the claimed contact resistance property appears to be an inherent characteristic of the claimed invention of ‘594 (see col. 9, lines 41-54 of ‘594). See MPEP 2112.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sawada et al. (US 2016/0247592).
Regarding claims 1-2 and 5, Sawada teaches an electrical contact material (¶ 1). The electrical contact material comprises a copper base material 10 (¶ 40), an alloy layer 2 (corresponding to the claimed coating layer) made of an alloy containing Sn and Cu, and at least one of metal selected from the group of Zn, Co, Ni and Pd (¶ 46), and an oxide containing layer 3 above the alloy layer containing oxides of the metals in the alloy layer (¶ 45, see Fig. 2).

    PNG
    media_image1.png
    232
    612
    media_image1.png
    Greyscale

While Sawada does not expressly teach the claimed first and second layer, the alloy coating of Sawada is made by plating Sn 201 to a thickness of 1.5 µm, then plating Ni 202 to a thickness of 0.3 µm, then plating Cu 203 to a thickness of 0.5 µm (¶ 52, see Fig. 1). While Ni is used in the example, Co, Zn or Pd could be substituted or additionally included according to the disclosure of Sawada as the ‘at least one metal’ (see ¶ 51). After plating, a reflow treatment at 300°C was carried out for 3 minutes (¶ 73).
In the present invention, the coating layer is made by plating a first raw material layer of Sn of 0.5-2.0 µm (Spec., ¶ 127), a second raw material layer of Zn of 0.1-1.0 µm (Spec., ¶ 131), a third raw material layer of Cu having a thickness of 0.1-1.0 µm (Spec., ¶ 135). After plating, a thermal treatment is carried out for 1 second to 5 minutes at a temperature of 232-500°C (Spec., ¶ 140-141), which is substantially identical to the reflow treatment of Sawada. This thermal treatment step causes the creation of a first layer comprising Sn, Ni and Cu, and a second layer comprising Sn (see Spec., ¶¶ 126, 130, 134). The thermal treatment step also results in the claimed oxide layer (see Spec., ¶ 144).
Since the prior art process is substantially similar to the prior art process, one of ordinary skill in the art would expect the same first and second layers, including their compositions and thicknesses, as well as the same oxide layer with the same contact resistance properties to be present in the prior art product, absent objective evidence to the contrary. See MPEP 2112.
Specifically regarding claim 5, Sawada teaches including a Ni plating layer as a diffusion barrier layer between the base material and the alloy coating (¶ 41), which corresponds to the claimed undercoat layer.
Regarding claim 4, Sawada teaches that the relative amounts of Cu, Sn and the at least one metal of Ni, Zn, Pd or Co are such that the atomic amounts of Cu and the at least one metal to Sn is equal to about 6:5 (¶ 42), and the at least one metal is from 1%-50% of the amount of Cu (¶ 43). Based on this, Cu represents from about 36.4% to 54%, Sn represents about 45.5%, and the at least one metal of Zn represents from 0.5% to 18.2%. Sawada does not teach additional other elements are present in the alloy coating.
Regarding claims 7-8, based on the thicknesses of the starting layers (see ¶ 72), the total thickness of the resulting layer is expected to be about 2.3 µm.
Regarding claim 9, Sawada teaches the oxide containing layer preferably has a thickness of about 10 nm to 200 nm, or 0.01 to 0.2 µm (¶ 45).
Regarding claims 10-11, Sawada teaches contact materials are used for terminals and connectors (¶ 1, 4).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2016/0247592), as applied to claim 5.
Regarding claim 6, the limitations of claim 5 are addressed above. Sawada teaches that the relative amounts of Cu, Sn and the at least one metal of Ni, Zn, Pd or Co are such that the atomic amounts of Cu and the at least one metal to Sn is equal to about 6:5 (¶ 42), and the at least one metal is from 1%-50% of the amount of Cu (¶ 43). Based on this, Cu represents from 27.3% to 54.5%, Sn represents about 45.5%, the at least one metal of Ni and Zn each represent from 0.4% to 18%. This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2016/0247592), as applied to claims 10 and 11, further in view of Kubota (US 2019/0161866).
Regarding claims 12-13, the limitations of claims 10 and 11 have been addressed above. Sawada does not teach a wire harness. Kubota teaches a wire harness comprising an electrical wire and a terminal fitting (see Figs. 1-4). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to include the terminal fitting or connector of Sawada in a wire harness such as that taught by Kubota because the prior art recognizes wire harnesses commonly include a terminal fitting for connecting wires to other terminals. Accordingly, there is a high degree of expectation of success to use the terminal fitting or connector of Sawada on an electrical wire of a wire harness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784